Filed 11/29/21 Webster v. Webster CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 WILLIAM WEBSTER et al.,

      Plaintiffs and Appellants,                                       G059682

           v.                                                          (Super. Ct. No. 30-2015-00816628)

 ROBERTA LEE WEBSTER, as Trustee,                                      OPINION
 etc.,

      Defendant and Respondent.



                   Appeal from a judgment of the Superior Court of Orange County, Jacki C.
Brown, Judge. Affirmed.
                   Law Offices of Barron E. Ramos and Barron E. Ramos for Plaintiffs and
Appellants.
                   John Anderson Law and Todd C. Anderson for Defendant and Respondent.
                                            INTRODUCTION
                 This case presents the type of sad situation we see too often for comfort –
family members locked in acrimonious litigation. Appellants William Webster and his
sister, Cynthia Lazzaro, challenged their mother’s actions as trustee over property and
funds following the death of their father. William and Cynthia’s 1 mother, respondent
Roberta Webster, undertook litigation of her own, attempting to evict William from trust
property and seeking its partition. In the end, the three of them were left only with a set
of relationships damaged probably beyond repair – or, in the words of the trial court “the
complete disintegration of a family following the demise of the patriarch.”
                 In this appeal, however, our focus is narrow. William and Cynthia do not
challenge the substance of the court’s judgment, but rather the ruling denying their
separate petition for attorney fees under Probate Code section 17211, subdivision (b). 2
Given our deferential standard of review, we find no error.
                                                    FACTS
                 Roberta, a special education teacher, and her husband Walter, an attorney,
had three children: David (who predeceased his parents) Cynthia, and William. 3 Walter
handled all of the family’s finances and did not share much of what he knew with anyone
else. As the “keeper of the keys,” Walter also apparently did not mind being in control of
his children’s financial lives. When Cynthia became a young widow, Walter assisted her
in purchasing a property in San Clemente in 1997 – referred to by the parties as the
Mastil property – by obtaining a mortgage loan in his own name. According to Cynthia,
she gave her father part of the down payment. And Walter told her that if she paid him a
certain amount of money to cover the mortgage and paid the homeowners association



         1         We refer to the parties by their first names for ease of reference. We mean no disrespect.
         2         All further statutory references are to the Probate Code.
         3         We take many of the background facts from the probate court’s statement of decision since neither
side disputes its accuracy regarding the facts.


                                                         2
fees, the Mastil property would belong to her once the mortgage was paid off. Neither of
them documented the agreement.
              William had a similar tale to tell. Walter had agreed to assist him in
purchasing his own home in 1993. This property, also in San Clemente, is referred to as
the Balandra property. William provided no money to fund the down payment and could
not qualify for a mortgage due to bad credit, so his father offered to pay the $20,000
down payment and obtain a mortgage. In exchange, William was to pay Walter a certain
amount per month to cover the mortgage, and after the loan was paid off, title would
transfer from Walter and Roberta to William. If he sold the home, he would have to
repay the amount of the down payment from the proceeds. As with Cynthia’s agreement,
there were no documents memorializing this agreement.
              William and his family occupied the Balandra property after it was
purchased, and Cynthia and her two children moved into the Mastil property after its
purchase. In 1998, the siblings decided to switch homes because the Mastil property
would provide more room for William’s larger family. Thus, since 1998, William has
occupied the Mastil property, and Cynthia has occupied the Balandra property.
              While Roberta was not directly involved in the discussions between her
husband and the children, she and Walter had discussed the properties in question, and
she knew Walter had never intended to gift either of them to Cynthia or William. Rather,
the intent, at least with William, was to enable him to purchase a home; but until the
purchase was completed, the property belonged to her and Walter.
              Neither William nor Cynthia were able to fully perform their end of the
agreements they alleged existed. Cynthia stopped making payments on the Mastil
property in 2001, causing her parents to pay off the balance of the mortgage – about
$133,000 – in 2003. William also could not maintain his payments to Walter, even after
Walter agreed to reduce them when Williams’ wife left him. (Roberta and Walter were
so fearful this might happen that they had paid the mortgage off early in 1994.)

                                             3
                  William and Cynthia were closer to their father than their mother. And in
2006, after Walter passed away, the relationship between Roberta and her children began
to deteriorate. In 1998, Roberta and Walter had created a revocable living trust to benefit
them during their lifetimes. At the time it was signed, they assigned all of their assets
into the trust, and Walter granted Roberta power of attorney to transfer all assets or
interests of his into the family trust. As Walter was nearing the end in 2006, she initiated
said transfer. This included the Balandra property and her and Walter’s interest in the
Mastil property. 4
                  Roberta’s transfer of the Balandra property angered William, who had
always considered the property his. He had expected to be able to take out a mortgage on
it to help fund his son’s college education, and he believed such an option would no
longer be available if the trust owned the property.
                  After Walter’s death, Roberta expended over $400,000 over eight years on
the grandkids’ college expenses, helping Cynthia finance post-graduate studies, paying
off credit cards, funding repairs and vacations, and paying medical and clothing
expenses. These monies came from her survivors’ trust and death benefits from Walter’s
life insurance policy rather than from decedent’s trust funds. Additionally, Roberta
produced evidence that she and Walter, not William and Cynthia, had paid nearly
$300,000 for property taxes, down payments and homeowners association fees on both
the Mastil and Balandra properties. In the trial court’s view, William and Cynthia
“became so reliant on constant funds from their parents, they never developed any skill or
ability to be self-sufficient or responsible.”
                  Roberta began to ask her children to start chipping in on expenses for the
Mastil property. But they did not do so. By this time, William had stopped making



         4        The record reflects Cynthia was on the title of the Mastil property, and the trial court considered
her part owner, rather than full owner, as she claimed.


                                                           4
payments on the Balandra property as well.5 In 2014, she demanded he begin to pay rent
for his continued residence at the Mastil property. He did so for about two years, totaling
about $9000. But ultimately, Roberta filed unlawful detainer actions against him. She
was unsuccessful only because Cynthia opposed evicting her brother from the property of
which she was part owner.
              On October 22, 2015, William filed a petition to compel Roberta to divide
the trust’s assets and to provide an accounting. Two years later, he amended the petition,
seeking to recover the Balandra property from the trust estate based on his alleged
agreement with Walter. He sought attorney fees as part of his claims.
              Separately, in January 2016, Roberta filed a partition action against Cynthia
regarding the Mastil property. The partition action was eventually consolidated and
coordinated with William’s petition. Roberta also sought approval of her accounting for
the trust, to which the children objected. She too sought reimbursement of her attorney
fees.
              After a bench trial, the court issued a ruling and statement of decision on all
of the pending actions. William’s petition to recover the Balandra property was denied
because he failed to establish the agreement with his father. The Mastil property was
purchased by his parents and Cynthia, and the Balandra property by Walter and Roberta,
and Roberta was within her discretion as trustee to transfer the couple’s interests in these
properties into the trust. The court denied Roberta’s request for partition of the Mastil
property because it was never clearly established whether title was held in a joint tenancy
and she did not establish whether she gave notice to the others on title to contribute their
fair share toward ownership costs.
              The court also found Roberta had breached her fiduciary duties as trustee
by failing to communicate with her children about the business and status of the trust,


        5     He said Roberta told him to stop making them until she got the accounts straightened out,


                                                     5
failing to provide them with a copy of the trust document and taking actions benefiting
her at their expense, such as undertaking litigation against them. The accounting was not
approved because it did not start in December 2006, which was the month Walter died
and trusteeship passed to her alone. Instead, it started in 2009.
                  Perhaps most tellingly, the court felt Roberta could not remain as trustee
because her relationship with William and Cynthia was so bitterly contentious. It ordered
her to provide the missing accounting after which it would appoint a private fiduciary to
take on the role. And, mindful of the antipathy between mother and children, it ordered
the parties to undertake any pursuit of attorney fees and costs by way of a separate
petition.6
                  William and Cynthia did so. Roberta filed her own separate motion. The
trial court denied both sides any attorney fees or costs, saying: “As there was no
prevailing party in the trial of the three consolidated petitions, and no factual disputes as
to the requested fees and costs, this court can easily resolve this dispute without further
ado.” It went on to determine that attorney fees under section 17211, subdivision (b)
were inappropriate.
                                                 DISCUSSION
                  For a case with so many layers, the actual legal issues are remarkably clear-
cut. Section 17211, subdivision (b) states in pertinent part: “If a beneficiary contests the
trustee’s account and the court determines that the trustee’s opposition to the contest was
without reasonable cause and in bad faith, the court may award the contestant the costs
of the contestant and other expenses and costs of litigation, including attorney’s fees,
incurred to contest the account.” (Italics added.) According to William and Cynthia, the
trial court erred because it applied a prevailing party standard to determine entitlement to



        6       Essentially, the trial court felt a hearing would be so rancorous that it could not take place on the
law and motion calendar.


                                                          6
attorney fees rather than the standard provided in section 17211, subdivision (b). This
argument is simply wrong, and even a cursory review of the ruling reveals it to be so.
              True, the trial court observed that neither side prevailed. But that was not
the basis for its ruling. The trial court recognized it had discretion under section 17211,
subdivision (b) to award fees and costs to Cynthia and William, but it also recognized the
limitations on its discretion: “Although the trial court holds the discretion to award
attorney’s fees and costs to a successful beneficiary who contests a trustee’s action IF that
trustee responds ‘without reasonable cause and in bad faith,’ [citation], that is not the
situation in the case at bar. It is true that the trustee’s accounting was not approved
because it lacked the first years’ transactions, but the trustee’s contesting the
beneficiaries’ petitions was not in bad faith.” We are not sure how much plainer the trial
court could have made it.
              To the extent William and Cynthia argue Roberta’s removal as trustee
implies bad faith on her part, the trial court addressed this issue as well: “The trustee
breached her fiduciary duty to provide an accurate and thorough account, but, as already
stated, that was not the reason for the removal. She was removed because all three family
members failed to act reasonably towards one another, and the two beneficiaries were as
much ‘at fault’ for this failure as was the trustee.” In short, the trial court did not apply a
prevailing party standard to reach its final ruling. It applied the correct standard under
section 17211, subdivision (b), and we see no reason to reverse it.
              Perhaps the parties’ time would have been better spent contemplating the
trial court’s lament: “The Court recognizes this ruling will drive a nail in the coffin of this
family’s relationship. On the other hand, the endless number of vituperative statements
flung between the three already annihilated any vestige of love or affection. Roberta will
age, alone and without comfort, and both her children will digress into resentful,
unproductive individuals, unless all three of them choose to repair this very sad scenario



                                               7
with mutual respect and concern.” This would be the best recompense for all the time
and treasure expended in this lawsuit.
                                    DISPOSITION
             The judgment is affirmed. Respondent to recover her costs on appeal.




                                                BEDSWORTH, ACTING P. J.

WE CONCUR:



GOETHALS, J.



ZELON, J.*




*Retired Justice of the Court of Appeal, Second Appellate District, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.




                                            8